Case 20-21595-GLT        Doc 77    Filed 06/09/20 Entered 06/09/20 13:29:53            Desc Main
                                   Document     Page 1 of 7


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MAJESTIC HILLS, LLC,

               Debtor,                               No.: 20-21595-GLT
       v.
                                                     Chapter 11
MAJESTIC HILLS, LLC; JND
PROPERTIES, LLC;                                     Adversary No. 20-
PENNSYLVANIA SOIL AND ROCK,
INCORPORATED; MARK R.
BRASHEAR; ALTON INDUSTRIES, INC.;
JOSEPH N. DENARDO d/b/a J.N.D.
PROPERTIES; and SHARI DENARDO,

               Defendants,
       v.

STRNISHA EXCAVATION, INC. and
MORRIS KNOWLES & ASSOCIATES,
INC.,

               Third Party Defendants.

       STRNISHA EXCAVATION’S MOTION TO EXTEND TIME TO RESPOND TO
    DEBTOR’S MOTION FOR AN ORDER: (1) APPROVING THE SETTLEMENT
     AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND WESTFIELD
  INSURANCE COMPANY (2) APPROVING THE SALE OF CERTAIN INSURANCE
    POLICIES, AND (3) ISSUING AN INJUNCTION PURSUANT TO THE SALE OF
                        CERTAIN INSURANCE POLICIES

       Strnisha Excavation, Inc. by through their counsel DiBella, Geer, McAllister & Best, P.C.

file the following Motion to Extend Time to Respond to Debtor’s Motion for an Order (1)

Approving the Assumption of the Settlement Agreement and Release between the Debtor and

Westfield Insurance Company (2) Approving the Sale of Certain Insurance Policies, and (3)

Issuing an Injunction Pursuant to the Sale of Certain Insurance Policies as follows:
Case 20-21595-GLT       Doc 77    Filed 06/09/20 Entered 06/09/20 13:29:53            Desc Main
                                  Document     Page 2 of 7


      1.       On May 21, 2020, the debtor initiated this case by filing a Voluntary Petition for

  Relief Under Chapter 11.

      2.       On May 21st the debtor also filed Chapter 11 Plan of Reorganization at document

  15 and the two following Motions: Motion for an Order (1) Approving the Assumption of the

  Settlement Agreement and Release between the Debtor and Mutual Benefit Insurance

  Company (2) Approving the Sale of Certain Insurance Policies, and (3) Issuing an Injunction

  Pursuant to the Sale of Certain Insurance Policies (the Mutual Benefit Motion) (Doc. 10); and

  Motion for an Order (1) Approving the Assumption of the Settlement Agreement and Release

  between the Debtor and Westfield Insurance Company (2) Approving the Sale of Certain

  Insurance Policies, and (3) Issuing an Injunction Pursuant to the Sale of Certain Insurance

  Policies (the Westfield Motion) (Doc. 12) collectively (hereinafter referred to as “the

  Motions”).

      3.       Responses to the Motions were due on June 8, 2020.

      4.       The undersigned counsel represents Strnisha Excavation, Inc., an Additional

  Defendant in the underlying lawsuits pending in the Washington County litigation and a Third

  Party Defendant in the pending U.S. District Court for the Western District of Pennsylvania.

      5.       In order to respond in a timely manner it was necessary for the undersigned

  counsel to become admitted to U.S. Bankruptcy Court for the Western District of

  Pennsylvania.

      6.       In order to become admitted to the U.S. Bankruptcy Court it was necessary that

  the undersigned counsel also be admitted to practice in the U.S. District Court for the Western

  District of Pennsylvania. The undersigned counsel has been admitted in U.S. District Court

  for the Western District of Pennsylvania since 1978.
Case 20-21595-GLT          Doc 77   Filed 06/09/20 Entered 06/09/20 13:29:53          Desc Main
                                    Document     Page 3 of 7


       7.     On approximately June 5, 2020 a representative of U.S. Bankruptcy Court advised

  the undersigned counsel that he did not satisfy the court’s criteria for admission because he

  was not admitted to the U.S. District Court for the Western District of Pennsylvania.

       8.     After further communications between the undersigned counsel and the clerk for

  the U.S. Bankruptcy Court, it was determined that there had been a misunderstanding as to the

  spelling of the undersigned counsel’s last name and as a result the undersigned counsel had

  not been admitted to practice. In fact, it was finally confirmed on June 5, 2020 that the

  undersigned counsel had been admitted to the U.S. District Court for the Western District of

  Pennsylvania in 1978 and was, in fact, eligible to be admitted in the U.S. Bankruptcy Court.

  Accordingly, the undersigned counsel was permitted to enter his appearance after being

  admitted to practice in the U.S. Bankruptcy Court.

       9.     On June 8, 2020 upon attempting to enter the appearance it was learned that the

  appearance could not be docketed because Strnisha Excavation, Inc. was not listed as a party

  on the bankruptcy court’s docket. The reason for this is unknown. The appearance entered in

  this court on behalf of Strnisha Excavation, Inc. has been approved as of 6/9/2020, too late to

  respond to the June 8, 2020 due date.

       WHEREFORE, Strnisha Excavation, Inc. respectfully requests that this Honorable Court

enter an Order providing Strnisha Excavation, Inc. with an additional seven (7) days to respond

to the Debtor’s Motions.
Case 20-21595-GLT   Doc 77   Filed 06/09/20 Entered 06/09/20 13:29:53        Desc Main
                             Document     Page 4 of 7


                                     Respectfully submitted,


                                     /s/ Paul K. Geer, Esquire
                                     Paul K. Geer, Esquire
                                     PA I.D. No.: 27675

                                     DiBella Geer, McAllister & Best, P.C.
                                     Firm No.: 99
                                     20 Stanwix Street, 11th Floor
                                     Pittsburgh, PA 15222
                                     (412) 261-2900
                                     (412) 261-3222 Fax
Case 20-21595-GLT         Doc 77     Filed 06/09/20 Entered 06/09/20 13:29:53           Desc Main
                                     Document     Page 5 of 7


                                  CERTIFICATE OF SERVICE

        I, PAUL K. GEER, ESQUIRE hereby certify that a true and correct copy of the foregoing

Motion to Extend Time to Respond to Debtor’s Motion for an Order (1) Approving the Assumption

of the Settlement Agreement and Release between the Debtor and Westfield Insurance Company

(2) Approving the Sale of Certain Insurance Policies, and (3) Issuing an Injunction Pursuant to the

Sale of Certain Insurance Policies has been forwarded to the following, via: Email, this 9th day of

June, 2020:

          Larry Wahlquist, Esquire
          Office of the U.S. Trustee                          Douglas R. Nolin, Esquire
             970 Liberty Center                               Thomas A. Steele, Esquire
           Pittsburgh, PA 15222                                 Peacock Keller, LLP
                                                                 70 East Beau Street
          Donald Calaiaro, Esquire                             Washington, PA 15301
         CALAIARO VALENCIK                                      Counsel for Jeanne Hecht
        938 Penn Avenue, Suite 501
           Pittsburgh, PA 15222                             Krista M. Kochosky, Esquire
                                                            The Lynch Law Group, LLC
         Jeffrey P. Myers, Esquire                            501 Smith Drive, Suite 3
       Benjamin J. Steinberg, Esquire                      Cranberry Township, PA 16066
         Myers Law Group, LLC                         Counsel for Brian and Jessica Sanders & Rajiv
           17025 Perry Highway                                     and Namrata Bhatt
          Warrendale, PA 15086
 Counsel for Christopher and Elizabeth Phillips                Gary L. Sweat, Esquire
                                                                Sweat Law Offices
          John Cromer, Esquire                            375 Valley Brook Road, Suite112
      Burke Cromer Cremonese, LLC                              McMurray, PA 15317
             517 Court Place                              Counsel for North Strabane Township
          Pittsburgh, PA 15219
   Counsel for Jeffrey and Christine Swarek                 Romel L. Nicholas, Esquire
                                                              Hannah Shaffer, Esquire
          Frank Kosir, Jr., Esquire                       Gaitens, Tucceri & Nicholas, P.C.
        Brandon B. Rothey, Esquire                                 519 Court Place
        Kate E. McCarthy, Esquire                               Pittsburgh, PA 15219
       Meyer, Unkovic & Scott, LLP                        Counsel for North Strabane Township
           Henry W. Oliver Bldg.                                  Municipal Authority
      535 Smithfield Street, Suite 1300
        Pittsburgh, PA 15222-2315
   Counsel for Douglas and Suzanne Grimes
Case 20-21595-GLT         Doc 77     Filed 06/09/20 Entered 06/09/20 13:29:53         Desc Main
                                     Document     Page 6 of 7


                                                    Counsel for Mutual Holding Co. of Western PA
         Robert A. Arcovio, Esquire
          Stephen Plonski, Esquire                          Gerard J. Cipriani, Esquire
             Margolis Edelstein                               Jamie Lenzi, Esquire
            The Oliver Building                                Cipriani & Werner
            535 Smithfield Street                        650 Washington Road, Suite 700
                  Suite 1100                                  Pittsburgh, PA 15228
            Pittsburgh, PA 15222                    Counsel for Majestic Hills Homeowners’ Assoc.
          Counsel for Alton Industries
                                                           Samuel H. Simon, Esquire
           Henri Marcel, Esquire                          Catherine S. Loeffler, Esquire
     Deasey, Mahoney & Valentini, Ltd.                       Houston Harbaugh, PC
                Suite 3400                                   Three Gateway Center
             1601 Market Street                          401 Liberty Avenue, 22nd Floor
       Philadelphia, PA 19103-2301                            Pittsburgh, PA 15222
               Counsel for PS&R                         Counsel for Morris Knowles & Assoc.

       Kathleen A. Gallagher, Esquire                       Mark Reilly, Esquire
        Devin A. Winklosky, Esquire                 Thomas H. Ayoob III & Associates, LLC
     Porter Wright Morris & Arthur LLP                   710 Fifth Avenue, Suite 200
          6 PPG Place, Third Floor                          Pittsburgh, PA 15219
            Pittsburgh, PA 15222                        Counsel for The Gateway Engineers
      Counsel for NVR, Inc., Ryan Homes
                                                           Joseph B. Mayers, Esquire
         Samuel G. Dunlop, Esquire                             Mayers Firm, LLC
        Thomas P. McGinnis, Esquire                            3031 Walton Road
        Thomas E. Zumpella, Esquire                               Suite A330
        Thomas, Thomas & Hafer LLP                        Plymouth Meeting, PA 19462
           525 William Penn Place                       Counsel for John & Diana McCombs
            37th Floor, Suite 3750
            Pittsburgh, PA 15219                         John C. Brzustowicz, Esquire
 Counsel for Majestic Hills, LLC/JND Properties,         Marjorie A. Marotta, Esquire
             LLC/Joseph DeNardo,                   Law Offices of Brzustowicz & Marotta, P.C.
        JND Properties/Shari DeNardo                   4160 Washington Road, Suite 208
                                                             McMurray, PA 15317
          Jeffrey P. Myers, Esquire
          Joshua D. Brown, Esquire                          Wendy D. Testa, Esquire
           Myers Law Group, LLC                            Karen M. Maschke, Esquire
            17025 Perry Highway                       Wilson, Elser, Moskowitz, Edelman &
           Warrendale, PA 15086                                    Dicker, LLP
 Counsel for Christopher and Elizabeth Phillips              Two Commerce Square
                                                         2001 Market Street, Suite 3100
       William J. Moorhead, Esquire                          Philadelphia, PA 19103
     Buchanan, Ingersoll & Rooney, PC                Counsel for Parkridge Development, LLC
       One Oxford Centre, 20th Floor
              301 Grant Street
           Pittsburgh, PA 15219
Case 20-21595-GLT   Doc 77   Filed 06/09/20 Entered 06/09/20 13:29:53       Desc Main
                             Document     Page 7 of 7


                                     Respectfully submitted,


                                     BY: /s/ Paul K. Geer
                                        PAUL K. GEER, ESQUIRE
                                        Counsel for Additional Defendant,
                                        STRNISHA EXCAVATION, INC.,
